MEMO ENDORSED
             Case 1:19-cv-06016-ER Document 30 Filed 05/05/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK


 TIANHAI LACE USA, INC.,
 a New York corporation,
                                                 Civil Action No. 19-cv-06016
                      Plaintiff,
        v.                                       Hon. Edgardo Ramos

 LORD & TAYLOR LLC, a Delaware
 corporation, The Levy Group, Inc. d/b/a
 Betsey Johnson, a New York corporation, and
 DOES 1-10,

                      Defendants.



             NOTICE OF MOTION FOR A TEMPORARY STAY OF DISCOVERY

 PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Defendant The

 Levy Group, Inc. (the “Levy Group”), hereby moves this Court, before the Honorable Edgardo

 Ramos, United States District Court, 40 Foley Square, New York, New York, for an Order

 staying discovery by ninety (90) days, as described in the Memorandum of Law.



 Dated: May 1, 2020

                                                   THE LEVY GROUP, INC.

                                                   By: /s Theodore Sabety
                                                   Sabety + Associates, PLLC
                                                   733 Third Avenue, 16th Floor
                                                   New York, New York 10017
                                                   212 481 8686 ph
                                                   646.349.2782 fax
                                                   ted@sabety.net
                   Case 1:19-cv-06016-ER Document 30 Filed 05/05/20 Page 2 of 3



                                                                Attorneys for defendant, The Levy Group,
                                                                Inc.

The motion is DENIED. The parties are directed to submit a Civil Case Discovery Plan and
Scheduling Order to which they believe they can adhere, given the current public health crisis
and guidance from the relevant authorities. The Court will consider extension requests as the
circumstances warrant. The parties are directed to submit the proposed Order by Friday, May
8, 2020. If the Court does not receive such a proposed Order or a letter detailing any dispute
between the parties over such an Order, the Court will enter the Order attached to the
defendant's motion as Exhibit A.




         May. 05, 2020
          Case 1:19-cv-06016-ER Document 30
                                         29 Filed 05/05/20
                                                  05/01/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that on May 1, 2020 he served a copy of the

foregoing document on all attorneys of record by causing them to be issued through the Court’s

Electronic Case Filing System.




                                                                  /s Theodore Sabety
                                                                  Theodore Sabety
